Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision^ Divorce, § 79* — when decree reversed pro forma without remanding. Where, after an appeal by defendant from an order for the payment of solicitor’s fees and of alimony pendente lite is prayed and perfected, it is made- to appear to the Appellate Court that a plea by defendant to the jurisdiction of the trial court, entered before the order appealed from was entered, was heard and sustained after the entry of such order, and the bill dismissed for lack of jurisdiction, the order of dismissal disposes of the order for fees and alimony, and the decree awarding them will be reversed pro forma but not remanded.